IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,834-01


                       EX PARTE LEONARD STRICKLAND, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20080D05040 IN THE 171ST DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). After a period of deferred adjudication,

Applicant was convicted of one count of aggravated robbery and one count of robbery. He was

sentenced to seven and a half years’ imprisonment for each count. He did not appeal his convictions.

        Applicant contends that his sentences are improper because he was sentenced twice for one

criminal act. Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Hawkins,

6 S.W.3d 554, 560 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the
                                                                                                        2

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall determine whether the actions alleged in the two counts were separate

and distinct instances or were a part of one criminal action. The trial court shall make findings of

fact and conclusions of law in regard to Applicant’s claim that his convictions violate double

jeopardy. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 25, 2015
Do not publish